         Case 2:20-cv-01652-CCW Document 18 Filed 06/03/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                 )
                                                 )
OPERATING ENGINEERS LOCAL 66,                    )               2:20-CV-01652-CCW
AFL-CIO AND CONSTRUCTION                         )
                                                 )
INDUSTRY COMBINED FUNDS, INC.                    )
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       )
                                                 )
PETRA PIPELINE SERVICES, LLC,                    )
                                                 )
                                                 )
               Defendant.                        )




                                          OPINION
       Before the Court is Plaintiff Operating Engineers Local 66, AFL-CIO and Construction

Industry Combined Funds, Inc.’s (together “Plaintiff”) Motion for Default Judgment. ECF No.

13.

       On October 30, 2020, Plaintiff filed the Complaint against Defendant Petra Pipeline

Services, LLC. ECF No. 1. Plaintiff served Defendant on November 13, 2020. ECF No. 7.

Plaintiff requested that the Clerk enter default against Defendant on February 26, 2021. ECF No.

11. The Clerk entered default against Defendant on March 1, 2021. ECF No. 12. On April 15,

2021, Plaintiff moved for default judgment against Defendant. ECF No. 13.

       On April 29, 2021, the Court ordered Plaintiff to file with the Court a copy of the

Agreement defined in Paragraph 6 of the Complaint. ECF No. 14. Plaintiff filed a series of

documents that collectively serve as the Agreement defined in the Complaint the following day.

ECF No. 15.
         Case 2:20-cv-01652-CCW Document 18 Filed 06/03/21 Page 2 of 3




       On May 3, 2021, the Court ordered Plaintiff to provide supplemental briefing as to the

factual and legal authorities that support Plaintiff’s calculation of damages. ECF No. 16. Plaintiff

filed a brief in response to the Court’s order on May 10, 2021. ECF Nos. 17.

       Under Federal Rule of Civil Procedure 55(a), the clerk may enter judgment against a party

where the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation

and the plaintiff submits an affidavit showing the amount due. Fed. R. Civ. P. 55(a). Plaintiff here

seeks a sum certain, or a sum that can be made certain by computation, and has submitted adequate

affidavits in support thereof.

       Therefore, based on the record before it, the Court will grant Plaintiff’s Motion and issue

a judgment in favor of Plaintiff and against Defendant as follows:

                Principal per Paragraph 9 of the Complaint              $64,757.98

                Interest through October 21, 2020 per                     $3,553.45
                Paragraph 9 of the Complaint

                Interest from November 1, 2020 through June               $4,577.35
                3, 2021 (215 days at $21.29 per day) per
                Paragraph 9 of the Complaint

                Liquidated damages per Paragraph 9 of the                 $3,237.90
                Complaint

                Costs                                                       $590.00

                Attorneys’ Fees per Paragraphs 10, 16, and 18           $10,257.00
                of Attorney Leech’s Declaration, ECF No. 17-
                1

                TOTAL                                                  $86,973.68



       DATED this 3rd day of June, 2021.




                                                 2
         Case 2:20-cv-01652-CCW Document 18 Filed 06/03/21 Page 3 of 3



                                    BY THE COURT:


                                    /s/ Christy Criswell Wiegand
                                    CHRISTY CRISWELL WIEGAND
                                    United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                       3
